Case 1:18-cv-10055-PKC Document 74 Filed 05/28/21 Page 1 of 4

Tj 80 Broad St. 24 Floor, New York, NY 10004
: Phone: 212.952.1100 Fax: 212.952.1110

BARBER #8] GERSTMAN, uc - www.hbandglaw.com

 

Scott Haworth

Managing Partner

Direct: 212.952.1101

scott haworthiahbandglaw.com

May 28, 2021 .

Via ECF

Hon. P. Kevin Castel ce p
oh

United States District Court Judge 7
United States District Court 0 av
Southern District of New York CP

United States Courthouse

500 Pearl Street . J
New York, New York 10007-1312

-
Re: Weddington v. Sentry Industries, Ine. b c ?
Civil Action No.: 1:18-CV-10055
Our File No.: 336-1901

Dear Judge Castel,

This firm represents defendant Sentry Industries, Inc. (“Sentry”) herein.{I write to seek an v
extension of time within which to file Sentry’s reply brief in further support of its summary 0
judgment motion. The reply brief is currently due June 10, 2021; we are seeking an extension to

June 18, 2021. Plaintiff's counsel does not consent to this request. See email correspondence
attached heréto,

I promptly perused plaintiffs opposition papers a few hours after they were filed yesterday.
While I respectfully do not believe plaintiff’s arguments are well founded, the reply will require
review of case law, significant analysis and consultation with my client. As stated to Mr. Tagle in
my email of last evening seeking his consent to this extension, the request is based on my workload
between now and June 10. Significant events that require my personal attention have been
scheduled since your Honor approved my requested motion-briefing schedule, including two
complete days out of the office attending product inspections with a client and expert who is
traveling to New York from out-of-town. Additionally, I have a family event the entire weekend
commencing the evening of June 4, 2021 that cannot be moved.

I note that the parties cooperated with respect to all requested extensions during the
discovery period. Plaintiff has provided no explanation for the failure to consent to the requested
extension of time notwithstanding that the brief extension would work no prejudice upon his client.

ER

New Jersey Office: 505 Main Street, Suite 212, Hackensack, NJ 07601 Tel: 261.831.1400 Fax: 201.831.1401

 
Case 1:18-cv-10055-PKC Document 74 Filed 05/28/21 Page 2 of 4

Hon. P. Kevin Castel
May 28, 2021
Page 2
Thank you very much for your Honor’s time and attention to this matter.
Respectfully submitted,
‘sf Scott Haworth

Scott Haworth (SH-5890)
Haworth Barber & Gerstman, LLC

SH/mmm
Enclosure

 
Case 1:18-cv-10055-PKC Document 74 Filed 05/28/21 Page 3 of 4

From: Eugene Tagle <etagle@dashnerlaw.com>
Sent: Thursday, May 27, 2021 11:12 PM

To: Scott Haworth

Ce: Gracie Ibarra; Sanita Jankovska

Subject: Re: [External] Weddington
Attachments: image001.jpg

Mr. Hawerth,

With respect, we do not consent to the extension of time.

Sincerely,

Eugene Tagle

On Thu, May 27, 2021, 4:12 PM Scott Haworth <Scott. Haworth@bhbandglaw.com> wrote:

Mr, Tagle,

| have received and reviewed plaintiff’s opposition to Sentry’s summary judgment motion. Due to the size of the
opposition, the issues raised and my current workload, | am requesting that you consent to an extension of time for
submission of the reply brief to Friday, June 18. | would appreciate if you would prompily advise as we are currently
working on a fairly tight deadline and | will need to write to Judge Castel tomorrow seeking the extension.

Thank you for your courtesies.

Regards,

Scott Haworth

Managing Partner

 

 
Case 1:18-cv-10055-PKC Document 74 Filed 05/28/21 Page 4 of 4
ge Haworth _BG_Logo

 

 
 

 

|

80 Broad Street, 24' Floor
New York, NY 10004
212.952.1101 direct [| 212.952.1100 ph | 212.952.1110 &

www bbandglaw.com

NOTICE: This e-mail message is for the sole use of the intended reciptent(s}) and may contain confidential and privileged information. Any
unauthorized review, use, disclosure or distribution is prohibited. The contents of this e-mail are confidential and subject to the attorney-client
and work product privileges. if you are nat the intended recipient, please contact the sender by reply e-mail and destroy all copies of the original

message.

IRS CIRCULAR 230 DISCLOSURE: To ensure compliance with Treasury Department regulations, we inform you that any U.S. federal tax advice
contained in this correspondence (including any attachments) is not intended or written to be used, and cannot be used for the purpose of (i)
avoiding penalties that may be imposed under the U.S. Internal Revenue Code or (ii) promoting, marketing or recommending to another party
any transaction or matter addressed herein.

 

This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as
spam. ,

 
